DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 16, 2022 has been entered.
Status of Claims
Claims 1 and 3-12 are pending and under examination.
Claim Rejections - 35 USC § 102
Response to Arguments: Applicants argue Glaeser et al. do not anticipate the claimed invention because Glaeser et al. do not teach that the rhBMP-2 and NEMO binding domain peptide are disposed on or in at least a surface of a biodegradable matrix having a density of between about 0.05 g/cm3 and about 1.6 g/cm3. See pages 4-5 of the remarks filed February 16, 2022. Applicants’ arguments have been fully considered and are found persuasive. Therefore, the rejection of claims 1-11 under 35 U.S.C. 102(a)(1) as being anticipated by Glaeser et al. (“Anti-Inflammatory Peptide Attenuates Edema and Promotes BMP-2 Induced Bone Formation in Spine Fusion”, Tissue Engineering Part A, EPUB July 3, 2018, 1641-1651) has been withdrawn.
Claim Rejections - 35 USC § 103
Response to Arguments: Applicants argue the claimed invention is unobvious over the teachings of Huang et al. in view of Li et al. and in further view of Gleeson et al. or King et al. See pages 5-6 of the remarks filed February 16, 2022.
Applicants argue there is nothing in Li et al. or Huang et al. that suggest to dose of NBD peptide in view of the fact that BMP-2 is also in the matrix, explain how the BMP-2 interacts with NBD peptide and suggest the amount of NBD peptide needed to interfere with bone growth from BMP-2 which is also on the matrix. See page 5 of the remarks filed February 16, 2022. Applicants’ argument has been considered but is not found persuasive because claims 1, 3, 6, 8, 9, 11 and 12 do not claim and require a specific amount of NBD in relation to the amount of BMP-2 present and claims 1and 3-11 do not claim and require an amount of NBD to interfere with bone growth from BMP-2. Furthermore, the claims also do not claim or require the NBD to interact with BMP-2. 
Applicants assert the rejection of Huang et al. in view of Li et al. is hindsight reasoning. Applicants assert that none of the cited references disclose or make obvious having NBD peptide in the matrix and then releasing it at a target site except for the present application. See page 6, paragraph 1 in the remarks filed February 16, 2022. Applicants’ argument has been fully considered but is not found persuasive. Any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, Li et al. teach combining BMP-2 and NBD in amounts of 100 ng/ml and 100 M, respectively. See e.g., Figure 4. Li et al. further suggest incorporating the NBD in nd paragraph; page 1233, left col.-3rd and 4th paragraphs. However, Li et al. do not teach or suggest the amounts claimed in claims 4, 7 and 10. Therefore, any claims directed to the amount set forth in present claims 4, 7, and 10, would be unobvious over the teachings Huang et al. and Li et al.
Applicants assert Huang et al., Li et al. and Gleeson et al. do no teach the density of the matrix and the concentration of the composition as claimed. See page 6, 2nd and 3rd paragraphs in the remarks filed February 16, 2022. Applicants’ argument has been fully considered and is found persuasive. Therefore, the rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Opposing TNF-/IL-1- and BMP-2-activated MAPK signaling pathways converge on Runx2 to regulate BMP-2-induced osteoblastic differentiation”, Cell Death and Disease, 2014, pp. 1-11) in view of Li et al. (“NEMO-binding domain peptide promotes osteoblast differentiation impaired by tumor necrosis factor alpha”, Biochemical and Biophysical Research Communications, 2010, pp. 1228-1233), the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Opposing TNF-/IL-1- and BMP-2-activated MAPK signaling pathways converge on Runx2 to regulate BMP-2-induced osteoblastic differentiation”, Cell Death and Disease, 2014, pp. 1-11) in view of Li et al. (“NEMO-binding domain peptide promotes osteoblast differentiation impaired by tumor necrosis factor alpha”, Biochemical and Biophysical Research Communications, 2010, pp. 1228-1233) as applied to claim 2, in further view of Gleeson et al., (“Addition of Hydroxyapatite Improves Stiffness, Interconnectivity and Osteogenic Potential of a Highly Porous Collagen-Based Scaffold for Bone Tissue Regeneration”, European Cells and Materials, 2010, pp. 218-230) and the rejection of claims 12 and 13 under 35 U.S.C. 103 as being unpatentable over King (US 9,717,779 B2) in view of Huang et al. (“Opposing TNF-/IL-1- and BMP-2-activated MAPK signaling 
Finally, Applicants argue King et al. lack specific details on the ratios of the rhBMP-2 in the matrix and the matrix density as claimed. See page 6, 4th paragraph in the remarks filed February 16, 2022. Applicants’ argument has been fully considered but is not found persuasive. King et al. teach both the claimed matrix density and claimed ratio of rhBMP-2 in the matrix. Col. 23, lines 65-67 and col. 24, lines 1-3 of King et al. teach the recombinant human bone morphogenetic protein-2 is in the amount of 1 to 2 mg per cubic centimeter of the biodegradable matrix. Claim 1 and col. 28, lines 24-31 of King et al. teach the matrix density is between about 0.05 g/cm3 to about 1.6 g/cm3.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection is new.
Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 9,717,779 B2; published 2017; of record) in view of Glaeser et al. (“Anti-Inflammatory Peptide Attenuates Edema and Promotes BMP-2 Induced Bone Formation in Spine Fusion”, Tissue Engineering Part A, EPUB July 3, 2018, 1641-1651; of record).
King et al. teach an implantable matrix configured to fit at or near a target tissue site. See the abstract. The density of the matrix is 0.05 g/cm3 to 1.6 g/cm3. See claim 1 and col. 28, lines 24-31. The matrix comprises recombinant human bone morphogenetic protein -2 (rhBMP-2). The rhBMP-2 is dispose one or in the matrix. See col. 10, lines 65-67, col. 11, lines 1-3 and col. 23, lines 65-67. The recombinant human bone morphogenetic protein-2 is in the amount of 1 to 2 
The difference between the implantable matrix of King et al. is the addition of a NEMO binding domain peptide.
Glaeser et al. teach rhBMP-2 loaded matrices as associated with side effects such as soft tissue edema and inflammation. See the abstract and page 1642, left col.-1st paragraph. Glaeser et al. teach the addition of a NEMO binding domain peptide (NBD) to a matrix loaded with rhBMP-2 reduces soft tissue edema formation and mononuclear cell infiltration induced by rhBMP-2, stimulates bone formation, and soft tissue inflammation. See the abstract and page1647, right col.-1st para..
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to combine the teachings of Glaeser et al. with the teachings of King et al. to arrive at the claimed invention. The artisan would have been motivated to add the NEMO binding domain peptide to the matrix of King et al. because the peptide reduces soft tissue edema formation and mononuclear cell infiltration induced by rhBMP-2, stimulates bone formation, and soft tissue inflammation. There would be a reasonable expectation of success because Glaeser et al. demonstrates the benefits of combining rhBMP-2 with the NEMO binding domain peptide. See Figures 1-5.
Regarding claim 3, King et al. teach the matrix is porous to allow influx of cells, blood and bodily fluids. See col. 8, lines 55-62; claim 1. King et al. further teach the matrix can be comprised of collagen. See col. 9, lines 60-67 and col. 10, lines 1-37. King et al. teach the matrix can be Absorbable Collagen sponge. See col. 10, line 26. Glaeser et al. disclose rhBMP-2 and NBD disposed in an absorbable collagen sponge (ACS; biodegradable matrix comprising porous nd and 3rd para., p. 1643, left col.-continuing para.; Fig.1.
Regarding claim 4, Glaeser et al. teach loading the biodegradable matrix with 30 g of rhBMP-2 and 100 g of NEMO binding domain peptide (NBD). See e.g., the abstract; Table 1; p. 1642, right col.-2nd and 3rd para., p. 1643, left col.-continuing para.; Fig.1.
Regarding claim 5, King et al. teach the composition is osteogenic and can be used to delivered to sites bone growth is desired including the repair of a spine. See col. 6, lines 3-13. Glaeser et al. teach the combination of NBD and rhBMP-2 is suitable for spinal fusion. See the abstract.
Regarding claim 6, King et al. teach an implantable matrix configured to fit at or near a target tissue site. See the abstract. The density of the matrix is 0.05 g/cm3 to 1.6 g/cm3. See claim 1 and col. 28, lines 24-31. The matrix comprises recombinant human bone morphogenetic protein -2 (rhBMP-2). The rhBMP-2 is dispose one or in the matrix. See col. 10, lines 65-67, col. 11, lines 1-3 and col. 23, lines 65-67. The recombinant human bone morphogenetic protein-2 is in the amount of 1 to 2 mg per cubic centimeter of the biodegradable matrix. See col. 23, lines 65-67 and col. 24, lines 1-3. King et al. teach the matrix is porous to allow influx of cells, blood and bodily fluids. See col. 8, lines 55-62; claim 1. King et al. further teach the matrix can be comprised of collagen. See col. 9, lines 60-67 and col. 10, lines 1-37. King et al. teach the matrix can be Absorbable Collagen sponge. See col. 10, line 26.
The difference between the implantable matrix of King et al. is the addition of a NEMO binding domain peptide.
Glaeser et al. teach rhBMP-2 loaded matrices as associated with side effects such as soft tissue edema and inflammation. See the abstract and page 1642, left col.-1st paragraph. Glaeser et st para.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to combine the teachings of Glaeser et al. with the teachings of King et al. to arrive at the claimed invention. The artisan would have been motivated to add the NEMO binding domain peptide to the matrix of King et al. because the peptide reduces soft tissue edema formation and mononuclear cell infiltration induced by rhBMP-2, stimulates bone formation, and soft tissue inflammation. There would be a reasonable expectation of success because Glaeser et al. demonstrates the benefits of combining rhBMP-2 with the NEMO binding domain peptide. See Figures 1-5.
Regarding claim 7, Glaeser et al. teach loading the biodegradable matrix with 30 g of rhBMP-2 and 100 g of NEMO binding domain peptide (NBD). See e.g., the abstract; Table 1; p. 1642, right col.-2nd and 3rd para., p. 1643, left col.-continuing para.; Fig.1.
Regarding claim 8, King et al. teach the composition is osteogenic and can be used to delivered to sites bone growth is desired including the repair of a spine. See col. 6, lines 3-13. Glaeser et al. teach the combination of NBD and rhBMP-2 is suitable for spinal fusion. See the abstract.
Regarding claim 9, King et al. teach an implantable matrix configured to fit at or near a target tissue site. See the abstract. The density of the matrix is 0.05 g/cm3 to 1.6 g/cm3. See claim 1 and col. 28, lines 24-31. The matrix comprises recombinant human bone morphogenetic protein -2 (rhBMP-2). The rhBMP-2 is dispose one or in the matrix. See col. 10, lines 65-67, col. 
The difference between the implantable matrix of King et al. is the addition of a NEMO binding domain peptide.
Glaeser et al. teach rhBMP-2 loaded matrices as associated with side effects such as soft tissue edema and inflammation. See the abstract and page 1642, left col.-1st paragraph. Glaeser et al. teach the addition of a NEMO binding domain peptide (NBD) to a matrix loaded with rhBMP-2 reduces soft tissue edema formation and mononuclear cell infiltration induced by rhBMP-2, stimulates bone formation, and soft tissue inflammation. See the abstract and page1647, right col.-1st para..
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to combine the teachings of Glaeser et al. with the teachings of King et al. to arrive at the claimed invention. The artisan would have been motivated to add the NEMO binding domain peptide to the matrix of King et al. because the peptide reduces soft tissue edema formation and mononuclear cell infiltration induced by rhBMP-2, stimulates bone formation, and soft tissue inflammation. There would be a reasonable 
Regarding claim 10, Glaeser et al. teach loading the biodegradable matrix with 30 g of rhBMP-2 and 100 g of NEMO binding domain peptide (NBD). See e.g., the abstract; Table 1; p. 1642, right col.-2nd and 3rd para., p. 1643, left col.-continuing para.; Fig.1.
Regarding claim 11, King et al. teach the composition is osteogenic and can be used to delivered to sites bone growth is desired including the repair of a spine. See col. 6, lines 3-13. Glaeser et al. teach the combination of NBD and rhBMP-2 is suitable for spinal fusion. See the abstract.
Regarding claim 12, King et al. teach the matrix may comprise a resorbable ceramic such as hydroxyapatite. See col. 27, lines 7-8; claim 8.
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to one of ordinary skill in the art.

The rejection is new.
Claims 1, 3, 5, 6, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 9,717,779 B2; published 2017; of record) in view of Huang et al. (“Opposing TNF-/IL-1- and BMP-2-activated MAPK signaling pathways converge on Runx2 to regulate BMP-2-induced osteoblastic differentiation”, Cell Death and Disease, 2014, pp. 1-11; of record) and Li et al. (“NEMO-binding domain peptide promotes osteoblast differentiation impaired by tumor necrosis factor alpha”, Biochemical and Biophysical Research Communications, 2010, pp. 1228-1233; of record).
 that are useful for reducing inflammation. See col. 29, line 56- col. 30, line 13.
The difference between the implantable matrix of King et al. is the addition of a NEMO binding domain peptide.
Huang et al. teach the levels of inflammatory cytokines such as TNF- are elevated in patients whom were treated with exogenous BMP-2 and the elevation effects the outcome of bone regeneration (see the abstract). Huang et al. teach TNF- suppresses BMP-2 induced osteoblastic differentiation (see p. 2, right col.-2nd para.; Figure 1).
Li et al. also teach BMP-2-induced osteoblast differentiation is inhibited by TNF- (see e.g., the abstract; p. 1230, left col.-1st and 2nd para.). Li et al. teach the NEMO binding domain peptide blocks the TNF- inhibition of BMP-2 osteoblast differentiation (see p. 1232, right col.-continuing para.; p. 1233, left col.-3rd and 4th para.; Figure 4). With regard to the limitation “wherein the NEMO binding domain peptide reduces soft tissue inflammation at or near the target tissue site”, Li et al. teach the NEMO binding domain peptide and NBD ameliorates inflammation (see p. 1229, left col.-1st para.). Because Li et al. teach the same peptide as claimed, the artisan of ordinary skill would with reason expect the peptide the function the same 
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to combine the teachings of King, Li et al. and Huang et al. to arrive at the presently claimed invention. The artisan would have been motivated to the combine the NEMO binding domain peptide taught by Li et al. in the implantable matrix of King to promote BMP-2 osteoblast differentiation by blocking the inhibition activity of TNF-and reduce the inflammatory inhibition of osteogenesis as taught by Li et al. (see abstract). There would have been a reasonable expectation of success because King suggests incorporating therapeutics such as TNF-inhibitors into the matrix to reduce inflammation and the NEMO binding domain peptide of Li et al. ameliorates the inhibitory effect of TNF- in osteoblasts differentiation.
Regarding claim 3, King et al. teach the matrix is porous to allow influx of cells, blood and bodily fluids. See col. 8, lines 55-62; claim 1. King et al. further teach the matrix can be comprised of collagen. See col. 9, lines 60-67 and col. 10, lines 1-37. King et al. teach the matrix can be Absorbable Collagen sponge. See col. 10, line 26.
Regarding claim 5, King et al. teach the composition is osteogenic and can be used to delivered to sites bone growth is desired including the repair of a spine. See col. 6, lines 3-13. Glaeser et al. teach the combination of NBD and rhBMP-2 is suitable for spinal fusion. See the abstract.
Regarding claim 6, King et al. teach an implantable matrix configured to fit at or near a target tissue site. See the abstract. The density of the matrix is 0.05 g/cm3 to 1.6 g/cm3. See claim 1 and col. 28, lines 24-31. The matrix comprises recombinant human bone morphogenetic 
King teaches therapeutic agents may also be incorporated into the matrix wherein the therapeutic agents includes inhibitors of TNF- that are useful for reducing inflammation. See col. 29, line 56- col. 30, line 13.
The difference between the implantable matrix of King et al. is the addition of a NEMO binding domain peptide.
Huang et al. teach the levels of inflammatory cytokines such as TNF- are elevated in patients whom were treated with exogenous BMP-2 and the elevation effects the outcome of bone regeneration (see the abstract). Huang et al. teach TNF- suppresses BMP-2 induced osteoblastic differentiation (see p. 2, right col.-2nd para.; Figure 1).
Li et al. also teach BMP-2-induced osteoblast differentiation is inhibited by TNF- (see e.g., the abstract; p. 1230, left col.-1st and 2nd para.). Li et al. teach the NEMO binding domain peptide blocks the TNF- inhibition of BMP-2 osteoblast differentiation (see p. 1232, right col.-continuing para.; p. 1233, left col.-3rd and 4th para.; Figure 4). With regard to the limitation “wherein the NEMO binding domain peptide reduces soft tissue inflammation at or near the target tissue site”, Li et al. teach the NEMO binding domain peptide and NBD ameliorates inflammation (see p. 1229, left col.-1st para.). Because Li et al. teach the same peptide as 
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to combine the teachings of King, Li et al. and Huang et al. to arrive at the presently claimed invention. The artisan would have been motivated to the combine the NEMO binding domain peptide taught by Li et al. in the implantable matrix of King to promote BMP-2 osteoblast differentiation by blocking the inhibition activity of TNF-and reduce the inflammatory inhibition of osteogenesis as taught by Li et al. (see abstract). There would have been a reasonable expectation of success because King suggests incorporating therapeutics such as TNF-inhibitors into the matrix to reduce inflammation and the NEMO binding domain peptide of Li et al. ameliorates the inhibitory effect of TNF- in osteoblasts differentiation.
Regarding claim 8, King et al. teach the composition is osteogenic and can be used to delivered to sites bone growth is desired including the repair of a spine. See col. 6, lines 3-13. 
Regarding claim 9, King et al. teach an implantable matrix configured to fit at or near a target tissue site. See the abstract. The density of the matrix is 0.05 g/cm3 to 1.6 g/cm3. See claim 1 and col. 28, lines 24-31. The matrix comprises recombinant human bone morphogenetic protein -2 (rhBMP-2). The rhBMP-2 is dispose one or in the matrix. See col. 10, lines 65-67, col. 11, lines 1-3 and col. 23, lines 65-67. The recombinant human bone morphogenetic protein-2 is in the amount of 1 to 2 mg per cubic centimeter of the biodegradable matrix. See col. 23, lines 65-67 and col. 24, lines 1-3. King et al. teach the matrix is porous to allow influx of cells, blood and bodily fluids. See col. 8, lines 55-62; claim 1. King et al. further teach the matrix can be 
King teaches therapeutic agents may also be incorporated into the matrix wherein the therapeutic agents includes inhibitors of TNF- that are useful for reducing inflammation. See col. 29, line 56- col. 30, line 13.
The difference between the implantable matrix of King et al. is the addition of a NEMO binding domain peptide.
Huang et al. teach the levels of inflammatory cytokines such as TNF- are elevated in patients whom were treated with exogenous BMP-2 and the elevation effects the outcome of bone regeneration (see the abstract). Huang et al. teach TNF- suppresses BMP-2 induced osteoblastic differentiation (see p. 2, right col.-2nd para.; Figure 1).
Li et al. also teach BMP-2-induced osteoblast differentiation is inhibited by TNF- (see e.g., the abstract; p. 1230, left col.-1st and 2nd para.). Li et al. teach the NEMO binding domain peptide blocks the TNF- inhibition of BMP-2 osteoblast differentiation (see p. 1232, right col.-continuing para.; p. 1233, left col.-3rd and 4th para.; Figure 4). With regard to the limitation “wherein the NEMO binding domain peptide reduces soft tissue inflammation at or near the target tissue site”, Li et al. teach the NEMO binding domain peptide and NBD ameliorates inflammation (see p. 1229, left col.-1st para.). Because Li et al. teach the same peptide as claimed, the artisan of ordinary skill would with reason expect the peptide the function the same was as claimed because products of identical chemical composition cannot have mutually exclusive properties or functions. MPEP §2111.01.
and reduce the inflammatory inhibition of osteogenesis as taught by Li et al. (see abstract). There would have been a reasonable expectation of success because King suggests incorporating therapeutics such as TNF-inhibitors into the matrix to reduce inflammation and the NEMO binding domain peptide of Li et al. ameliorates the inhibitory effect of TNF- in osteoblasts differentiation.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to combine the teachings of Glaeser et al. with the teachings of King et al. to arrive at the claimed invention. The artisan would have been motivated to add the NEMO binding domain peptide to the matrix of King et al. because the peptide reduces soft tissue edema formation and mononuclear cell infiltration induced by rhBMP-2, stimulates bone formation, and soft tissue inflammation. There would be a reasonable expectation of success because Glaeser et al. demonstrates the benefits of combining rhBMP-2 with the NEMO binding domain peptide. See Figures 1-5.
Regarding claim 11, King et al. teach the composition is osteogenic and can be used to delivered to sites bone growth is desired including the repair of a spine. See col. 6, lines 3-13. 
Regarding claim 12, King et al. teach the matrix may comprise a resorbable ceramic such as hydroxyapatite. See col. 27, lines 7-8; claim 8.

Summary 
Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 9,717,779 B2; 2017) in view of Glaeser et al. (“Anti-Inflammatory Peptide Attenuates Edema and Promotes BMP-2 Induced Bone Formation in Spine Fusion”, Tissue Engineering Part A, EPUB July 3, 2018, 1641-1651; of record). 
Claims 1, 3, 5, 6, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 9,717,779 B2; 2017) in view of Huang et al. (“Opposing TNF-/IL-1- and BMP-2-activated MAPK signaling pathways converge on Runx2 to regulate BMP-2-induced osteoblastic differentiation”, Cell Death and Disease, 2014, pp. 1-11) and Li et al. (“NEMO-binding domain peptide promotes osteoblast differentiation impaired by tumor necrosis factor alpha”, Biochemical and Biophysical Research Communications, 2010, pp. 1228-1233).
Conclusion
No claim is allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658